DETAILED ACTION
This action is in response to the application filed on 19 March 2020.
Claims 1-15, 23 and 32 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-13, 23 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US Publication 2012/0051453). 

With respect to claims 1 and 23, Luo teaches A method of transmitting control information, comprising:
identifying the control information, (This new DCI message format includes a control entry that, depending on the value of the control entry, the various fields of the DCI message may be interpreted according to a different set of rules, Paragraph 55. A control element associated with the selected transmission scheme is selected and A DCI message is generated, paragraph 63)
 wherein the control information at least comprises a first feature field and a second feature field, (DCI comprises RI field (first feature filed) and MCS field (Second feature field), Paragraph 56 Table 1) and 
a bit value of the first feature field is used to identify a function (data fields of varying length are interpreted based on the control entry rank indicator (RI). Depending on the value of RI, the different fields of the DCI message will be interpreted differently, Paragraph 57)  and a length of the second feature field; (if RI is set to 1, then the MCS field is 5 bits and PMI field is converted into another MCS field of 5 bits, Paragraph 59)  
sending the control information to a terminal device. (The DCI message is then transmitted, Paragraph 63)

With respect to claims 3 and 11, Luo teaches wherein in the case that the bit value of the first feature field is smaller than or equal to a pre-defined value, ( if the value of RI field is equal to 0, Table 1 and Paragraph 58 ) the function of the second feature field is a first function,  ( if the value of RI field is equal to 0 then second field is MCS field, table 1 and Paragraph 58),  and the length of the second feature field is a first length; (if the value of RI field is equal to 0 then second field is MCS field and MCS field length is 5 bits, table 1 and Paragraph 58),  
in the case that the bit value of the first feature field is greater than the pre-defined value, (if the value of RI field is greater than zero, table 1 and Paragraph 59) the function of the second feature field is a second function, or the function of the second feature field comprises the first function and the second function, (if the value of RI field is greater than zero then the second field is MCS field and PMI field, table 1 and Paragraph 59) and the length of the second feature field is a second length. (If the value of RI field is greater than zero then the second field is MCS field and PMI field and length is    
With respect to claims 4 and 12, Luo teaches wherein in the case that a function of the first feature field is a rank indication, (if the value of RI field is equal to 0, table 1 and Paragraph 58), the function of the second feature field is a Modulation and Coding Scheme (MCS) indication. (If the value of RI field is equal to 0 then second field is MCS field, table 1 and Paragraph 58),  

With respect to claims 5 and 13, Luo teaches in the case that the rank indication of the first feature field is smaller than or equal to a pre-defined threshold, (if the value of RI field is equal to 0, Table 1 and Paragraph 58) the second feature field is an MCS field, (if the value of RI field is equal to 0 then second field is MCS field, table 1 and Paragraph 58), and a length of the MCS field is m bits; (if the value of RI field is equal to 0 then second field is MCS field and MCS field length is 5 bits, table 1 and Paragraph 58),  
in the case that the rank indication of the first feature field is greater than the pre-defined threshold, (if the value of RI field is greater than zero, table 1 and Paragraph 59) the second feature field comprises two MCS fields, (if the value of RI field is greater than zero then the second field is MCS field and PMI field, table 1 and Paragraph 59) a length of each MCS field is m bits, and the length of the second feature field is 2m bits, wherein m is a positive integer. (If the value of RI field is greater than zero then the second field is MCS field and PMI field and length is equal 5 bits of MCS field plus 5 bits of PMI field, which the total length is 10 bits, table 1 and Paragraph 59)   

With respect to claims 8 and 32, Luo teaches A method of receiving control information, comprising:
receiving control information, (User equipment received the DCI message, Paragraph 63) 
 wherein the control information (This new DCI message format includes a control entry that, depending on the value of the control entry, the various fields of the DCI message may be interpreted according to a different set of rules, Paragraph 55) least comprises a first feature field and a second feature field, (DCI comprises RI field (first feature filed) and MCS field (Second feature field), Paragraph 56 Table 1) and 
a bit value of the first feature field is used to identify a function (data fields of varying length are interpreted based on the control entry rank indicator (RI). Depending on the value of RI, the different fields of the DCI message will be interpreted differently, Paragraph 57)  and a length of the second feature field; (if RI is set to 1, then the MCS field is 5 bits and PMI field is converted into another MCS field of 5 bits, Paragraph 59)  

With respect to claim 10, Luo teaches further comprising:
decoding the first feature field to determine the bit value of the first feature field; (user equipment decodes control information, Paragraph 43. Determines if RI value is set to 0 or 1, Paragraph 55)
identifying the function and the length of the second feature field according to the bit value of the first feature field; (if RI is set to 1, then the MCS field is 5 bits and PMI field is converted into another MCS field of 5 bits, Paragraph 59)   and
decoding the second feature field according to the identified function and length of the second feature field. (User equipment decodes control information, Paragraph 43. Determines if RI value is set to 0 or 1, if RI set one, then 5 bit MCS field is decoded, Paragraph 55)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication 2012/0051453) in view of Gaal et al. (US Publication 2011/0317643).

With respect to claims 2 and 9, Luo doesn’t teach wherein the first feature field and the second feature field are feature fields with continuous bits or discontinuous bits in the control information, and the first feature field is prior to the second feature field.
Gaal teaches wherein the first feature field and the second feature field are feature fields with continuous bits or discontinuous bits in the control information, (the first field and second field are continuous bits, Paragraph 59) and the first feature field is prior to the second feature field. (The first field is prior to the second field, Paragraph 59)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Luo by replacing ordering of the control information in the control message of Luo with ordering of the control information as taught by Gaal. The motivation for combining Luo and Gaal is to be able to limit number of blind decodes a UE has to perform to detect a corresponding PDCCH.
Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gordaychik et al. (US Publication 2021/0068095) discloses the signal field may be comprised of a first portion and a second portion, the first portion comprising the fixed length sequence of bits and the second portion not comprising the fixed length sequence of bits. The first portion may be .
Wang et al. (US Publication 2018/0376496) discloses downlink Control Information (DCI) is carried in a Physical Downlink Control Channel (DCI) to transmit uplink/downlink scheduling information and related common control information. A plurality of formats are defined for different information in the DCI, and for example, the DCI formats 0 and 4 are used to schedule uplink data, and the DCI formats 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, and 2C are used to schedule downlink data; and there are different numbers of information bits, and different meanings of information fields, in respective formats of the DCI for different transmission modes or uses thereof

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472

/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472